Citation Nr: 0014938	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  92-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently rated as 20 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1981 until November 
1982.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1991 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
confirmed and continued the 20 percent disability rating for 
lumbosacral strain.  In July 1991, a notice of disagreement 
was submitted and a statement of the case was issued.  A 
substantive appeal was submitted in August 1991.  In March 
1993 and in June 1997, the Board remanded the case to the RO 
for further development. 

Due to the veteran's change in residence, this case has been 
transferred to the RO in Newark, New Jersey, which now has 
jurisdiction.  


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims. 

In the June 1997 remand, the Board pointed out that based on 
the diagnoses of record, it was unclear whether the veteran's 
current disability is due to his service-connected disability 
or his congenital malformation.  In fact, in the portion of 
the request for an examination, the Board specifically asked 
that the examiner express an opinion as to what symptoms can 
be attributed to the service connected lumbosacral strain, 
and what symptoms can be attributed to his congenital 
malformation (previously described as congenital block 
vertebrae L3-L4).  However, the examiner did not address that 
in the May 1999 VA examination report.  Also, the Board 
requested that the examiner address additional considerations 
set forth by the Court in the case DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner did not fully discuss those 
specific considerations. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

When, during the course of review, it is determined that 
further evidence is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who treated the veteran 
for a back disability since March 1993.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should then be afforded a 
special VA orthopedic examination to 
determine the current severity of his 
service connected lumbar spine disorder.  
The claims folder, along with this 
REMAND, must be available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  An employment 
history should be obtained from the 
veteran, to include time lost from 
gainful employment during the last 
several years due to the service 
connected lumbar spine disorder.  Such 
tests as the examining physician deems 
necessary should be performed.  These 
tests must include complete ranges of 
motion of the veteran's lumbar spine 
(specifically noting any restrictions due 
to pain).  

Schedular criteria:  The examiner should 
specifically state whether or not the 
veteran has (a) listing of the whole 
spine to the opposite side, (b) positive 
Goldthwaite's sign, (c) marked limitation 
of forward bending in standing position, 
(d) loss of lateral motion with osteo-
arthritic changes, (e) narrowing or 
irregularity of joint space, and (f) 
abnormal mobility on forced motion.  

DeLuca criteria:  The examiner should 
determine whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  

Finally, the examiner should express an 
opinion as to what symptoms can be 
attributed to the service connected 
lumbosacral strain, and what symptoms can 
be attributed to his congenital 
malformation (previously described as 
congenital block vertebrae L3-L4).

3.  The RO should readjudicate the issue 
of an increased rating for the lumbar 
spine disability in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45 (1999).  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


